Citation Nr: 1539701	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for disability of one or both feet, to include bilateral fallen arches.

2.  Entitlement to service connection for a back disability, to include degenerative joint disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1984 to October 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision (sent to the Veteran in August 2012) of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a bilateral foot disability and a back disability.

The Board observes that the Veteran's claim for service connection for a back disability has been characterized at times as concerning an upper back disability, while his contentions have directed attention to low back symptoms during his military service.  The Board has accordingly characterized the claim broadly as seeking service connection for a back disability, to reflect consideration of the breadth of the Veteran's contentions.


FINDINGS OF FACT

1.  The Veteran's current diagnosed disabilities (featuring arthritis and pes planus) of the bilateral feet are not shown to be related to his military service, to include his in-service plantar fasciitis and symptoms of foot pain.

2.  The Veteran's current diagnosed disability (featuring arthritis) of the back is not shown to be related to his military service, to include his in-service symptoms of back pain.


CONCLUSIONS OF LAW

1.  Service connection for a disability of either foot is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Service connection for a disability of the back is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The claims on appeal were filed in October 2011 as a "Fully Developed Claim" (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing an FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.  Additionally, the Board notes that the Veteran has been represented throughout this appeal and has not alleged that he is prejudiced by any notice defect.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and any identifiable pertinent postservice medical records have been secured.  The RO arranged for a VA examination in April 2012.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board finds that the April 2012 VA examination report is probative and adequate evidence with regard to the claims on appeal, as discussed in greater detail below.

There is no indication that any medical evidence pertinent to the Veteran's claim on appeal remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  The regulations provide that when the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc. [or other chronic disease such as arthritis]), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The diseases listed in § 3.309(a) will be accepted as chronic, even though diagnosed as acute because of insidious inception and chronic development, except: (1) Where they result from intercurrent causes, for example, cerebral hemorrhage due to injury, or active nephritis or acute endocarditis due to intercurrent infection (with or without identification of the pathogenic micro-organism); or (2) where a disease is the result of drug ingestion or a complication of some other condition not related to service.  Thus, leukemia [or other chronic diseases such as arthritis] will be accepted as a chronic disease whether diagnosed as acute or chronic.  38 C.F.R. § 3.307(b).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-2003.

As discussed below, the evidence in this case includes a suggestion that the Veteran's in-service back symptomatology may have been related to an injury prior to service.  However, the Board's decision in this case does not involve finding that any pertinent disability pre-existed service.  Rather, the Board finds that the Veteran's in-service back disability was acute in nature and resolved without residual chronic disability; the Board finds that the Veteran's current back disability is not related to his in-service back symptoms, regardless of whether the in-service back symptoms involved injury during or prior to service.  Accordingly, no further discussion of the presumption of soundness is required in this case.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

With regard to the foot and back disabilities at issue in this case, the Board finds that there is no controversy concerning the evidence showing that the Veteran has been diagnosed with the claimed current disabilities of the feet (degenerative joint disease and pes planus of the bilateral feet) and the back (degenerative joint disease of the thoracic spine), including presented in an April 2012 VA examination report.  Furthermore, the Board finds that there is evidence clearly showing that the Veteran experienced some manner of symptomatology concerning his feet and back during service.  The decisive point of contention for each claim for service connection is that the Veteran alleges that there is a nexus between the in-service symptomatology and the current foot and back disabilities.  The Board finds that the preponderance of the probative evidence weighs against finding a nexus between the Veteran's in-service symptomatology and his current claimed diagnosed foot and back disabilities.  As discussed in more detail below, the Board has reached this conclusion upon review of the evidence featuring the Veteran's STRs, post-service medical records, the Veteran's own testimony, and the probative medical opinions presented in the April 2012 VA examination report.

Foot Disability

The STRs show that the Veteran denied having ever experienced "foot trouble" and no abnormality of the foot was medically found at the time of his May 1984 service entrance examination.  The Veteran's foot symptoms during service were initially assessed in October 1984 as "bilat[eral] foot pain syndrome" with a "possible stress fx [fracture]," later evaluated by a podiatrist resulting in treatment for "PFS."  The April 2012 VA examiner competently interprets and explains the medical notations in the October 1984 podiatry record (including "PFS") as denoting: "the veteran was issued arch supports for plantar fasciitis."  In December 1984, the Veteran complained of "fallen arches" along with back pain, but the medical notes on this report contain no suggestion of finding an abnormality of the feet.  The December 1984 report contains a line reading: "pain radiates into leg or legs below knee?  No c/o," which the Board interprets as indicating that the Veteran was asked if his low back pain radiated below his knees, and responded in the negative; in any event, this is not indicative of finding an abnormality of the feet.  In July 1985, the Veteran complained of "R foot pain" and was medically examined to reveal that the right foot had "no edema," full range of motion ("FROM"), and no neurological abnormality ("neuro WNL"); this led to an assessment of "Normal Exam" without any diagnosis of any foot disability.

There are no post-service medical records in the claims-file presenting documentation of any pertinent symptom complaints or medical findings concerning the Veteran's feet from the Veteran's October 1985 separation from service and his October 2011 filing of the claim on appeal.

The STRs show that in-service treatment for plantar fasciitis involved "arch supports," but medical evaluation did not present a diagnosis of fallen arches or pes planus.  The Veteran's September 1985 service separation examination shows that the Veteran denied having any "foot trouble" and was clinically evaluated and found to be free of any abnormalities of the feet at separation.  The April 2012 VA examination report shows that the Veteran currently has "very mild" pes planus, spurs, and early osteoarthritic changes affecting both feet.  The April 2012 VA examiner reviewed the pertinent evidence of record and concluded that the Veteran's current diagnosed foot disabilities are less likely than not related to his in-service foot complaints.  The April 2012 VA examiner's rationale cited: (1) finding no objective evidence of a chronic foot disability during service, (2) the current "mild" degree of pes planus being medically suggestive of posterior tibial tendon dysfunction of idiopathic origin, (3) the normal clinical findings for the Veteran's feet documented in both service entrance and service separation medical examination reports, (4) the examiner's medical knowledge that plantar fasciitis (the foot disability documented in the STRs) is "a common, typically transient overuse injury of the foot often seen in settings of abrupt increase in demands on the feet for running, etc.," (5) the "absence of documented acquired pes planus in service," (6) the absence "of any objective evidence of chronic foot pain in service that persisted after military service," and (7) that the Veteran's current diagnostic imaging reveals that the changes in his feet are "consistent with normal aging" (identifying an etiology more likely than the events of military service).

The April 2012 VA examination report with its well explained and factually supported medical opinion is probative evidence weighing against finding that the Veteran's current diagnosed disabilities of the feet are etiologically related to any symptoms or onset during his military service.  There is no medical opinion of record that contradicts the April 2012 VA examination report's conclusion or analysis in this regard, nor is there any medical opinion of record that otherwise supports finding the etiological link needed for an award of service connection for a foot disability in this case.

The April 2012 VA examination report notes that the Veteran's reported medical history indicated that he not received medical treatment for the claimed foot disability since his military service.  This significant period following the Veteran's separation from active duty service without evidence of complaint or treatment for a back disability is one factor that weighs heavily against the Veteran's claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

Back Disability

The STRs show that the Veteran denied having ever experienced "recurrent back pain" and no abnormality of the spine was medically found at the time of his May 1984 service entrance examination.  The Veteran's STRs document two instances of back symptoms during service.  In December 1984, the Veteran complained of "LBP" [lower back pain] of one week's duration ("x 1 wks").  The Veteran was asked if he had experienced any "history of direct back trauma," and he responded that he had experienced an injury to his lower back "1 year ago," with no suggestion of in-service injury to the back nor any in-service back symptomatology prior to the back pain that reportedly began one week prior to the December 1984 consultation.  No chronic back disability was diagnosed at that time, and the Veteran was issued a back care sheet, medication (identified as a muscle relaxer by the April 2012 VA examiner), and recommendations for self-care featuring a heating pad / moist heat; the Veteran was returned to duty at that time.

The Veteran again complained of low back pain in July 1985, described at this time as "recurring."  The Veteran complained of "some strenuous activity" and "pain being aggravated by sudden movement."  The Veteran reported that the muscle relaxer did not help his symptoms.  Examination revealed mild tenderness to the thoracic region and radiating to the cervical area in addition to other findings leading to a medical assessment of "R/O mild muscular strain" and treatment with Motrin and moist heat; the Veteran was returned to duty at that time.  The following day, another entry in the STRs show that the Veteran's back was "nontender" with a full range of motion ("FROM") and the medical assessment was "Normal Exam / resolving back strain."  The Veteran's September 1985 service separation examination shows that the Veteran denied having any "recurrent back pain" and was clinically evaluated and found to be free of any abnormalities of the spine at separation.

There are no post-service medical records in the claims-file presenting documentation of any pertinent symptom complaints or medical findings concerning the Veteran's back from the Veteran's October 1985 separation from service and his October 2011 filing of the claim on appeal.

The April 2012 VA examination report shows that the Veteran currently has degenerative joint disease of the thoracic spine.  The April 2012 VA examiner reviewed the pertinent evidence of record and concluded that the Veteran's current diagnosed back disability is less likely than not related to his in-service back complaints.  The April 2012 VA examiner's rationale cited: (1) finding "no objective evidence indicating that this Veteran had a chronic upper or lower back condition during service," (2) that the "available service records are consistent with acute soft tissue strains," (3) that "there are no records indicating a continuation of any upper or lower back symptoms after service" and the Veteran's "symptoms are intermittent by the veteran's history," (4) "the interval since military service in the absence of any other objective evidence linking to 2 minor injuries in service to the present condition," and (5) that the current diagnostic imaging findings "are consistent with normal aging" (identifying an etiology more likely than the events of military service).

The April 2012 VA examination report with its well explained and factually supported medical opinion is probative evidence weighing against finding that the Veteran's current diagnosed disability of the back is etiologically related to any symptoms or onset during his military service.

There is no medical opinion of record that contradicts the April 2012 VA examination report's conclusion or analysis in this regard, nor is there any medical opinion of record that otherwise supports finding the etiological link needed for an award of service connection for a back disability in this case.

The Board notes that another VA examination was completed in August 2012 to investigate whether the Veteran may have a service-connected cervical spine disability.  The Board observes that the August 2012 VA examination report reveals that the Veteran does not now have nor has he ever been diagnosed with a cervical spine disability.  Notably, the August 2012 VA examination report discusses the Veteran's in-service "back strain" that was noted to be "resolving" in the STRs; the August 2012 VA examiner confirmed that "[b]ack strains resolve," and provided no finding or remark suggesting a basis for finding that the in-service back injury may have resulted in a chronic disability rather than an acute injury that resolved.

The April 2012 VA examination report notes that the Veteran's reported medical history indicated that he not received medical treatment for the claimed back disability since his military service.  This significant period following the Veteran's separation from active duty service without evidence of complaint or treatment for a back disability is one factor that weighs heavily against the Veteran's claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

Conclusions

With regard to all of the issues on appeal at this time, there is no contrary competent medical opinion to weigh against the conclusions of the probative April 2012 VA medical opinion discussed above.  There is no medical opinion in the record that concludes that the Veteran's current disabilities of the feet and/or back are etiologically linked to his military service.  Because the VA medical opinion is by a medical provider competent to provide it, as it cites to supporting clinical data, and because it is accompanied by adequate rationale, the Board finds it to be persuasive evidence against the appellant's claims.

The only evidence in this case indicating that the Veteran's current disabilities of the feet and/or back are etiologically linked to his military service is the Veteran's own contention on this point.  VA must give due consideration to all pertinent lay and medical evidence.  38 U.S.C.A. § 1154(a).  As a layperson, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competency is a legal concept in determining whether lay or medical evidence may be considered - in other words, whether the evidence is admissible as distinguished from weight and credibility, which involves a factual determination going to the probative value of the evidence (i.e., does the evidence tend to prove a fact, once the evidence has been admitted).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency of the Veteran's lay statements or opinions is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience.  While he is competent to describe his experience of symptoms and the events of his history, the matter of identifying medical diagnoses and the matter of determining the nature and etiological factors associated with the medical diagnoses shown are complex medical questions.  Attributing parts of the Veteran's symptom history to particular diagnoses or etiological factors (as distinguished from others) cannot be accomplished by the Veteran based on inferences gained by his own personal knowledge, perceived through the use of his senses without specialized knowledge, education, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of the etiology of his disabilities of the feet and of the back in this case.

For these reasons, the Board finds that the Veteran's lay statements and testimony are not competent to substantiate these claims by establishing an etiological link between any current foot or back disability and his military service.

The evidence does not indicate that the Veteran was diagnosed with arthritis or any chronic disability of the feet or back during his military service.  Furthermore, the evidence does not show a continuity of symptomatology of a chronic disability of the feet or back from service to the time of his in-service symptoms until the time of the claims currently on appeal.  In this regard, the Veteran denied any pertinent back and foot symptomatology at the time of his September 1985 service separation medical examination, when he was also medically found to be free of any clinical abnormality of either foot or the back.

The April 2012 VA examination report records the Veteran's report of his own symptom history as describing his foot symptoms as "recurring in one or the other foot," with the most recent period of "past 6-8 months" featuring right foot symptoms without significant left foot symptoms, suggesting that prior such periods had featured left foot symptoms without significant right foot symptoms.  The Veteran reported that he had attempted to replace the arch supports he received in service with over-the-counter options but was unsuccessful.  Despite being reportedly unable to obtain replacements for the arch supports to treat the claimed foot disability, the Veteran did not seek medical treatment for any resulting symptomatology for more than two decades following.

The April 2012 VA examination report records the Veteran's report of his own symptom history as describing his back symptoms as "intermittent" and "occasional."  The April 2012 VA examination report shows that the Veteran indicated that he had not received medical treatment for the claimed foot or back disabilities since service.

The Veteran has asserted that he has experienced recurring intermittent symptoms since service in either foot and in his back; to the extent that these assertions suggest a pattern of intermittent symptomatology following service, the Board finds no continuity of symptomatology linking a current diagnosis to service because of probative contrary evidence featuring: (1) that the Veteran denied having any such symptoms at the time of his service separation examination, and (2) that the Veteran was medically examined and determined to be free of any clinical abnormality of the feet or back at the time of his service separation examination.

The Board has also considered that there is an absence of contemporaneous evidence otherwise supporting a finding of such a continuity of symptomatology following service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service may be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, although this may factor into the Board's decision of whether the evidence is ultimately probative.  The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

For these reasons, the Board finds that service connection for a chronic disability (such as arthritis of the feet and/or back) is not warranted on the basis of a showing of a diagnosis during service nor a continuity of the pertinent symptomatology following service.

The Board additionally notes that there is no evidence indicating that arthritis or any other chronic disability of the feet or the back was diagnosed within any applicable presumptive period (one year for arthritis) following the Veteran's military service.  Service connection is accordingly not available on the basis of a presumptive link under the provisions of 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against finding an etiological link / nexus between the Veteran's current foot disabilities and his military service, the criteria for an award of service connection for a foot disability are not met.  As the preponderance of the evidence is against finding an etiological link / nexus between the Veteran's current back disability and his military service, the criteria for an award of service connection for a back disability are not met.  Hence, the benefit of the doubt doctrine does not apply; the claims must be denied.


ORDER

Service connection for a disability of either foot, to include bilateral fallen arches, is denied.

Service connection for a back disability, to include degenerative joint disease of the thoracic spine, is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


